Citation Nr: 0322802	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  00-08 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for muscle 
contraction/tension headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from May 1978 to May 
1981.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1999 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for headaches.  

This case was before the Board previously when it was 
remanded for additional development.  The appellant's claims 
of entitlement to service connection for tinnitus and 
entitlement to a 10 percent disability rating pursuant to 
38 C.F.R. § 3.3.24 were also remanded at that time.  In an 
August 2002 decision review officer decision by the RO, 
entitlement to service connection for tinnitus was granted 
and a 10 percent disability rating was assigned effective 
from March 2, 1999.  Thus, the claims of entitlement to 
service connection for tinnitus and entitlement to a 10 
percent disability rating pursuant to 38 C.F.R. § 3.324 have 
been satisfied and are now moot.

In March 2003 the appellant requested a hearing at the RO.  
In April 2003 a Decision Review Officer (DRO) Conference was 
held at the RO with the DRO, the appellant, and his 
representative.  The DRO indicated in the DRO Conference 
Report that the appellant had agreed to accept the DRO 
Conference in lieu of a formal hearing.


FINDINGS OF FACT

1.  VA has notified the claimant of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claim and has 
indicated which portion of that information and evidence, if 
any, is to be provided by him and which portion, if any, VA 
would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

3.  There is no medical evidence indicating that the 
appellant's muscle contraction/tension headaches are related 
to any event or injury in service.


CONCLUSION OF LAW

Muscle contraction/tension headaches were not incurred in 
service.  38 U.S.C.A. §§ 101, 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service medical records show that in January 1979 the 
appellant was treated for complaints including headache, 
earache, dizziness, and stomach pain.  The appellant was 
diagnosed with an ear infection.  In April 1979 the appellant 
complained of decreased near visual acuity with headaches 
every day for six months.  The appellant explained that he 
did much typing and reading.  The headaches, consisting of 
sharp pain along the temple area, were relieved by resting 
his eyes.  An optometric examination of the appellant was 
conducted.  In May 1979 the appellant was treated for 
complaints of headache, nasal congestion, sore throat, and a 
productive cough.  His lymph glands were swollen.  At a July 
1985 enlistment examination for the National Guard, the 
appellant reported that he had never had a head injury and 
that he had never had frequent or severe headaches.  The 
appellant wrote, "I am in excellent health."  Clinical 
evaluation of the appellant was normal.

Private medical records from J. W., M.D., dated from October 
1984 to January 1995 show no treatment of the appellant for 
headaches.  Private medical records from T. C., M.D. (Dr. 
C.), dated from March 1995 to August 1998, show that the 
appellant was regularly prescribed Lortab for headaches from 
July 1995 to January 1998.  No history of his symptoms was 
noted.

At a September 1999 VA miscellaneous neurological disorders 
examination, the examiner reviewed the appellant's medical 
records.  The appellant reported that, in the late 1970s, he 
had been hit by a tank door in the posterior aspect of his 
right head.  He was stunned but not knocked unconscious and 
never sought medical care.  He stated that he had had 
headaches on a regular basis for the previous 20 years.  He 
described these as a constant aching type pain in the 
posterior head region, more in the right than in the left but 
occasionally frontal.  He added that stress and other factors 
did seem to aggravate his headaches.  The examiner noted that 
a computed tomography head scan had been done in 1997 with 
normal findings.  The examiner diagnosed muscle contraction 
headaches.

At a July 2002 VA miscellaneous neurological disorders 
examination, the examiner reviewed the appellant's medical 
records.  The appellant reported that he had been hit in the 
back of the head by a tank door during service.  He was not 
hospitalized and did not require significant medical care.  
He did not lose consciousness and had no neurological 
deficits related to the incident and no skull fracture of any 
type.  The appellant stated that he had had headaches ever 
since that episode.  The headaches had increased in severity 
over time.  He had daily headaches that were usually in the 
posterior head region.  He described a constant aching type 
pain with occasional throbbing.  He did not have typical 
symptoms of photophobia, nausea, or vomiting.  He stated 
that, when the headaches became very severe, he also 
experienced some blurring of his vision.  He stated that 
stress seemed to aggravate his headaches.  After examining 
the appellant and reviewing lab work that was 
"unremarkable," the examiner diagnosed muscle contraction 
headaches.  The headaches had been chronic and had increased 
in frequency over the years.  They often occurred in the 
afternoon and were aggravated by stress.  There was no 
suggestion of focal neurological deficits.  The examiner 
opined that the headaches were "not entirely directly 
related to the military" and that the appellant "would be 
having these headaches anyway."  The examiner explained that 
the hit to the appellant's posterior head appeared to have 
been a minor injury and not a specific major injury that 
would have led into a long-term problem of this nature.  The 
examiner added that testing of the appellant was unnecessary.

At an April 2003 miscellaneous neurological disorders 
examination, the appellant reported that in 1980 or 1981 a 
tank door had slammed against the right occipital region of 
his head.  He did not lose consciousness, but he was 
"stunned."  He was treated with aspirin.  He reported that 
he had had right occipital headaches since that episode.  The 
headaches were continuous with sudden intensifications and 
lasted from two minutes to several hours.  His headaches 
occasionally included blurred vision.  He also reported 
tension headaches that were separate from his occipital 
headaches.  The appellant explained that his tension 
headaches occurred in his neck and shoulders.  The examiner 
reviewed the appellant's claims folder and noted that in 1999 
the appellant had described his headaches as beginning in the 
suboccipital and nuchal region and radiating up into the 
occipital area.  After examining the appellant, the examiner 
stated that the appellant's headaches were nonspecific, 
possibly tension in origin, although the appellant now tended 
to separate two different types of headaches-one being lower 
cervical and proximal shoulder girdle, and the other being 
more purely occipital-however, prior descriptions in 1999 
had linked the two together.  There was no evidence of 
occipital nerve tenderness or any other signs of occipital 
nerve dysfunction.  The examiner opined that the nature of 
the reported injury would not suggest it being sufficient to 
produce prolonged dysfunction.  The examiner added that 
further testing of the appellant would not add any additional 
information.

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002); see also 38 C.F.R. § 3.102, 3.156(a), 
3.159, 3.326(a) (2002) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2002).  Information means non-evidentiary facts, such as the 
veteran's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  38 C.F.R. § 3.159(a)(5) (2002).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
38 U.S.C.A. § 5100 et seq. (West 2002); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), overruled in part by Kuzma 
v. Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003); 
VAOPGCPREC 11-2000 (Nov. 27, 2000) (determining that the VCAA 
is more favorable to claimants than the law in effect prior 
to its enactment).  As discussed below, the RO fulfilled its 
duties to inform and assist the appellant on this claim.  
Accordingly, the Board can issue a final decision because all 
notice and duty to assist requirements have been fully 
satisfied, and the appellant is not prejudiced by appellate 
review.

Sufficient information concerning the appellant was of record 
at the time that he filed his claim.  In a May 24, 2001 
letter, the RO informed the appellant of the type of evidence 
needed to substantiate his claim, specifically the criteria 
required to establish entitlement to service connection for a 
disability.  The RO also informed the appellant that VA would 
assist in obtaining identified records, but that it was his 
duty to give enough information to obtain the additional 
records and to make sure the records were received by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  Supplemental Statements of the Case 
(SSOCs) dated in February 2003 and May 2003 described the 
evidence that was used in deciding the appellant's claim.

Given the above, VA has notified the claimant of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
his claim and has indicated which portion of that information 
and evidence, if any, is to be provided by him and which 
portion, if any, VA would attempt to obtain on his behalf.  
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that the discussions in the SSOCs and the letter 
informed the appellant of the information and evidence needed 
to substantiate this claim and complied with VA's 
notification requirements.

As for VA's duty to assist a veteran, the appellant's service 
medical records and private medical records have been 
obtained have been obtained.  There is no indication that 
relevant (i.e., pertaining to treatment for the claimed 
disability) records exist that have not been obtained.  As 
for VA's duty to obtain any medical examinations, the 
appellant was provided examinations in September 1999, July 
2002, and April 2003.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  Further, VA's efforts have 
complied with the instructions contained in the May 2001 
Remand from the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).  A remand or further development of this claim would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  Any "error" to the appellant resulting from 
this Board decision does not affect the merits of his claim 
or his substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2002).  
Having determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2002).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2002).  "Generally, to 
prove service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury."  See Pond v. West, 12 Vet. 
App. 341, 346 (1999); see also Rose v. West, 11 Vet. App. 
169, 171 (1998).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when:  (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. § 
3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.

In this case, the evidence shows that the appellant has been 
treated for headaches diagnosed primarily as muscle 
contraction or tension headaches; therefore, he satisfies the 
criterion of having a current disability.  The appellant is 
competent to report his experiences, such as being hit on the 
head, and readily observable symptoms, such as pain in his 
head.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  
However, there is no medical evidence relating the 
appellant's current headaches to any event or injury in 
service.  As a layperson, the appellant is not competent to 
provide a medical diagnosis or a medical nexus.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  In this case, the 
appellant asserts that his headaches have persisted since a 
blow to his head in approximately 1981; however, the Board 
gives greater weight to the appellant's assertions in 1985, 
almost fifteen years before he filed his present claim, that 
he had never had a head injury, had never had frequent or 
severe headaches, and was in "excellent health."  
Accordingly, the Board finds that the appellant's headaches 
have not been continuous since an injury to his head during 
active service.  This finding by the Board is consistent with 
the opinions of VA medical examiners in July 2002 and April 
2003 that the blow to the head that the appellant described 
as occurring in approximately 1981 would not be sufficient to 
produce prolonged dysfunction.  The examiners were unable to 
identify a pathological cause for the appellant's headaches.  
Further, the earliest post-service medical evidence showing 
treatment of the appellant for headaches is in 1995, almost 
14 years after his separation from service.  The appellant 
was treated for headaches in service in 1979 but there is no 
evidence relating these incidents or any other incident in 
service to his current disorder.  Accordingly, the Board 
finds that the preponderance of the evidence shows that the 
appellant's headaches are not the result of an injury, 
disease or other incident of active service.


ORDER

Entitlement to service connection for muscle 
contraction/tension headaches is denied.



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 18, 
1988" is no longer required to appeal to the Court.  (2) You 
are no longer required to file a copy of your Notice of 
Appeal with VA's General Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


